     Case 1:19-cv-00487-PLM-RSK ECF No. 5 filed 10/01/19 PageID.66 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

JASON LAFAYETTE,

                       Petitioner,                     Case No. 1:19-cv-487
v.                                                     Honorable Paul L. Maloney
SHERRY BURT,

                       Respondent.
____________________________/

                             REPORT AND RECOMMENDATION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). The

Court may sua sponte dismiss a habeas action as time-barred under 28 U.S.C. § 2244(d). Day v.

McDonough, 547 U.S. 198, 209 (2006). After undertaking the review required by Rule 4, I

conclude that the petition is barred by the one-year statute of limitations.
  Case 1:19-cv-00487-PLM-RSK ECF No. 5 filed 10/01/19 PageID.67 Page 2 of 9




                                            Discussion

               I.      Factual Allegations

               Petitioner Jason Lafayette is incarcerated with the Michigan Department of

Corrections at the Bellamy Creek Correctional Facility (IBC) in Ionia, Ionia County, Michigan.

In exchange for the dismissal of charges of first-degree home invasion, Mich. Comp. Laws

§ 750.110a, unlawful imprisonment, Mich. Comp. Laws § 750.349b, and felonious assault, Mich.

Comp. Laws § 750.82, Petitioner pleaded nolo contendere in the Calhoun County Circuit Court to

armed robbery, Mich. Comp. Laws § 750.529, as a fourth-offense habitual offender. On May 20,

2013, the court sentenced Petitioner to a prison term of 30 to 70 years.

               Petitioner sought and was granted the appointment of appellate counsel on May 24,

2013.   Five months later, on October 31, 2014, appellate counsel sought to withdraw her

representation, due to a conflict with her representation of a co-defendant on appeal. On November

8, 2013, the court appointed new appellate counsel. Rather than moving to reissue the judgment

under Michigan Court Rule 6.428, appellate counsel filed an untimely motion to withdraw the plea

and/or for resentencing, arguing that the plea was involuntary, trial counsel was ineffective,

offense variable (OVs) 4 and 10 were mis-scored, and appellate counsel was ineffective in failing

to directly appeal the issues. Petitioner’s attorney subsequently agreed with the prosecutor to treat

the motion as one for relief from judgment under Michigan Court Rule 6.502, contingent on

Petitioner’s attorney redrafting the motion so that it would comply with the court rules. The

redrafted motion for relief from judgment was filed on June 11, 2014. On April 22, 2015, counsel

filed a supplemental motion for relief from judgment, challenging the sentence under People v.



                                                 2
  Case 1:19-cv-00487-PLM-RSK ECF No. 5 filed 10/01/19 PageID.68 Page 3 of 9




Lockwood, 870 N.W.2d 502 (Mich. 2015). The trial court denied the motion and supplement on

October 24, 2016.

               Petitioner sought leave to appeal to both the Michigan Court of Appeals and the

Michigan Supreme Court, raising the issues presented in the motion for relief from judgment. The

appellate courts denied leave to appeal on August 18, 2017, and September 28, 2018, respectively.

               On June 13, 2019, Petitioner filed his habeas corpus petition. Under Sixth Circuit

precedent, the application is deemed filed when handed to prison authorities for mailing to the

federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition in

the prison mailing system on June 13, 2019. (Pet., ECF No. 1, PageID.14.)

               II.     Statute of Limitations

               Petitioner’s application is barred by the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1), which became effective on April 24, 1996, as part of the Antiterrorism

and Effective Death Penalty Act, Pub. L. No. 104-132, 110 Stat. 1214 (AEDPA). Section

2244(d)(1) provides:

       (1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of

               (A)     the date on which the judgment became final by the conclusion of
               direct review or the expiration of the time for seeking such review;

               (B)     the date on which the impediment to filing an application created by
               State action in violation of the Constitution or laws of the United States is
               removed, if the applicant was prevented from filing by such State action;

               (C)     the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly recognized
               by the Supreme Court and made retroactively applicable to cases on
               collateral review; or

                                                 3
  Case 1:19-cv-00487-PLM-RSK ECF No. 5 filed 10/01/19 PageID.69 Page 4 of 9



              (D)    the date on which the factual predicate of the claim or claims
              presented could have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).

              In most cases, § 2244(d)(1)(A) provides the operative date from which the one-year

limitations period is measured. Under that provision, the one-year limitations period runs from

“the date on which the judgment became final by the conclusion of direct review or the expiration

of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner did not file an

application for leave to appeal his conviction on direct review to either the Michigan Court of

Appeals or the Michigan Supreme Court. Where a petitioner has failed to properly pursue an

avenue of appellate review available to him, the time for seeking review at that level is counted

under § 2244(d)(1)(A). See 28 U.S.C. § 2244(d)(1)(A) (time for filing a petition pursuant to

§ 2254 runs from “the date on which the judgment became final by the conclusion of direct review

or the expiration of time for seeking such review.”) (emphasis added). Petitioner had six months

from the date of his judgment in which to file a delayed application for leave to appeal in the

Michigan Court of Appeals. See Mich. Ct. R. 7.205(G)(3). Because Petitioner failed to file a

timely appeal to the Michigan Court of Appeals, his conviction became final on November 20,

2013, when his time for seeking review in that court expired. See Williams v. Birkett, 670 F.3d

729, 731 (6th Cir. 2012) (holding that a defendant’s conviction became final when the time for

seeking review under Mich. Ct. R. 7.205(F)(3) expired); see also Gonzalez v. Thaler, 565 U.S.

134, 152-53 (2012) (holding that, because the Supreme Court can review only judgments of a

state’s highest court, where a petitioner fails to seek review in the state’s highest court, the

judgment becomes final when the petitioner’s time expires for seeking state-court review).

              Petitioner therefore had one year from November 20, 2013, or until November 20,

2014, in which to file his habeas application. Petitioner filed his application on June 13, 2019.


                                               4
  Case 1:19-cv-00487-PLM-RSK ECF No. 5 filed 10/01/19 PageID.70 Page 5 of 9



Obviously, he filed more than one year after the period of limitations began to run. Thus, absent

tolling, his application is time-barred.

                The running of the statute of limitations is tolled when “a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or claim

is pending.” 28 U.S.C. § 2244(d)(2); see also Duncan v. Walker, 533 U.S. 167, 181-82 (2001)

(limiting the tolling provision to only State, and not Federal, processes); Artuz v. Bennett, 531 U.S.

4, 8 (2000) (defining “properly filed”). An application is “‘properly filed’ when its delivery and

acceptance are in compliance with the applicable laws and rules governing filings.” Artuz, 531

U.S. at 8 (emphasis in original).

                Petitioner admits that the motion to withdraw the plea that his attorney filed on an

unspecified date was untimely under the Michigan Court Rules. A motion is not “properly filed”

when the state court considers it to be untimely. Pace v. DiGuglielmo, 544 U.S. 408, 413-14

(2005). Apparently recognizing that his untimely motion to withdraw the plea was not “properly

filed” within the meaning of § 2244(d)(2), Plaintiff claims that his motion for relief from judgment

was filed on June 11, 2014, the date on which his attorney filed a motion that complied with the

rules. The statute of limitations therefore was tolled on June 11, 2014, when 162 days remained

in Petitioner’s limitations period, and it remained tolled from that date until the state supreme court

issued its decision denying leave to appeal on September 28, 2018. See Lawrence v. Florida, 549

U.S. 327 (2007); Carey v. Saffold, 536 U.S. 214, 219 (2002). The period then began to run again

for the remaining 162 days in Petitioner’s period of limitations and expired on March 11, 2019.

Petitioner, however, did not file his petition until June 13, 2019, more than three months beyond

the statute of limitations.




                                                  5
  Case 1:19-cv-00487-PLM-RSK ECF No. 5 filed 10/01/19 PageID.71 Page 6 of 9



                  The one-year statute of limitations applicable to § 2254 is subject to equitable

tolling. See Holland v. Florida, 560 U.S. 631, 645 (2010); Akrawi v. Booker, 572 F.3d 252, 260

(6th Cir. 2009); Keenan v. Bagley, 400 F.3d 417, 420 (6th Cir. 2005). A petitioner bears the burden

of showing that he is entitled to equitable tolling. See Keenan, 400 F.3d at 420; Allen v. Yukins,

366 F.3d 396, 401 (6th Cir. 2004). The Sixth Circuit repeatedly has cautioned that equitable tolling

should be applied “sparingly” by this Court. See, e.g., Hall v. Warden, Lebanon Corr. Inst., 662

F.3d 745, 749 (6th Cir. 2011); Robertson v. Simpson, 624 F.3d 781, 784 (6th Cir. 2010); Sherwood

v. Prelesnik, 579 F.3d 581, 588 (6th Cir. 2009). A petitioner seeking equitable tolling of the habeas

statute of limitations has the burden of establishing two elements: “(1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his way.” Holland,

560 U.S. at 649 (citing Pace, 544 U.S. at 418 (2005)); Lawrence, 549 U.S. at 335; Hall, 662 F.3d

at 750; Akrawi, 572 F.3d at 260.

                  Petitioner has failed to raise equitable tolling or allege any facts or circumstances

that would warrant its application in this case. The fact that Petitioner is untrained in the law, was

proceeding without a lawyer, or may have been unaware of the statute of limitations for a certain

period does not warrant tolling. See Allen, 366 F.3d at 403-04; see also Craig v. White, 227 F.

App’x 480, 482 (6th Cir. 2007); Harvey v. Jones, 179 F. App’x 294, 299-300 (6th Cir. 2006);

Martin v. Hurley, 150 F. App’x 513, 516 (6th Cir. 2005); Fisher v. Johnson, 174 F.3d 710, 714

(5th Cir. 1999) (“[I]gnorance of the law, even for an incarcerated pro se petitioner, generally does

not excuse [late] filing.”). Accordingly, Petitioner is not entitled to equitable tolling of the statute

of limitations.

                  In McQuiggin v. Perkins, 569 U.S. 383, 391-393 (2013), the Supreme Court held

that a habeas petitioner who can show actual innocence under the rigorous standard of Schlup v.



                                                    6
  Case 1:19-cv-00487-PLM-RSK ECF No. 5 filed 10/01/19 PageID.72 Page 7 of 9



Delo, 513 U.S. 298 (1995), is excused from the procedural bar of the statute of limitations under

the miscarriage-of-justice exception. In order to make a showing of actual innocence under Schlup,

a Petitioner must present new evidence showing that “‘it is more likely than not that no reasonable

juror would have convicted [the petitioner].’” McQuiggin, 569 U.S. at 399 (quoting Schlup, 513

U.S. at 329 (addressing actual innocence as an exception to procedural default)). Because actual

innocence provides an exception to the statute of limitations rather than a basis for equitable

tolling, a petitioner who can make a showing of actual innocence need not demonstrate reasonable

diligence in bringing his claim, though a court may consider the timing of the claim in determining

the credibility of the evidence of actual innocence. Id. at 399-400.

               In the instant case, Petitioner neither claims that he is actually innocent nor proffers

new evidence of his innocence, much less evidence that makes it more likely than not that no

reasonable jury would have convicted him. Schlup, 513 U.S. at 329. Because Petitioner has

wholly failed to provide evidence of his actual innocence, he is not excused from the statute of

limitations under 28 U.S.C. § 2244(d)(1). His habeas petition therefore is time-barred.

               The Supreme Court has directed the District Court to give fair notice and an

adequate opportunity to be heard before dismissal of a petition on statute of limitations grounds.

See Day, 547 U.S. at 210. This report and recommendation shall therefore serve as notice that the

District Court may dismiss Petitioner’s application for habeas corpus relief as time-barred. The

opportunity to file objections to this report and recommendation constitutes Petitioner’s

opportunity to be heard by the District Judge.

               III.    Certificate of appealability

               Even though I have concluded that Petitioner’s habeas petition should be denied,

under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate of appealability



                                                  7
  Case 1:19-cv-00487-PLM-RSK ECF No. 5 filed 10/01/19 PageID.73 Page 8 of 9



should be granted. A certificate should issue if Petitioner has demonstrated a “substantial showing

of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth Circuit Court of Appeals

has disapproved issuance of blanket denials of a certificate of appealability. Murphy v. Ohio, 263

F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district court must “engage in a reasoned

assessment of each claim” to determine whether a certificate is warranted. Id.

               I have concluded that Petitioner’s application is untimely and, thus, barred by the

statute of limitations. Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition

is denied on procedural grounds, a certificate of appealability may issue only “when the prisoner

shows, at least, [1] that jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and [2] that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Both showings must be made to

warrant the grant of a certificate. Id.

               I find that reasonable jurists could not find it debatable whether Petitioner’s

application was timely. Therefore, I recommend that a certificate of appealability should be

denied.

                                    Recommended Disposition

               For the foregoing reasons, I recommend that the habeas corpus petition be denied

because it is barred by the one-year statute of limitations. I further recommend that a certificate

of appealability be denied.


Dated: October 1, 2019                                 /s/ Ray Kent
                                                       United States Magistrate Judge




                                                  8
  Case 1:19-cv-00487-PLM-RSK ECF No. 5 filed 10/01/19 PageID.74 Page 9 of 9



                                    NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within 14 days of
service of this notice on you. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b). All objections and
responses to objections are governed by W.D. Mich. LCivR 72.3(b). Failure to file timely
objections may constitute a waiver of any further right of appeal. United States v. Walters, 638
F.2d 947 (6th Cir. 1981); see Thomas v. Arn, 474 U.S. 140 (1985).




                                                9
